     Case 3:20-cv-00170-MMD-CLB Document 14 Filed 04/19/21 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     MELVYN P. SPROWSON, JR,                          Case No. 3:20-cv-00170-MMD-CLB

7                                  Petitioner,                        ORDER
             v.
8
      RENEE BAKER, et al.,
9
                               Respondents.
10

11          This is a stayed and closed habeas corpus action under 28 U.S.C. § 2254.

12   Currently before the court is Petitioner Melvyn P. Sprowson, Jr.’s motion to reopen for

13   limited purpose of filing amended petition. (ECF No. 11.) Respondents do not oppose

14   petitioner's motion. (ECF No. 13.)

15          Originally, Sprowson asked for an extension of time, or to stay this action, until

16   March 22, 2021. Sprowson calculated that the one-year period of limitation of 28 U.S.C.

17   § 2244(d)(1) expired on that date. Sprowson wanted to wait until March 22, 2021, to file

18   his counseled first amended petition. The Court followed Sprowson’s alternative course

19   and stayed this action until March 22, 2021. On that date, Sprowson would have needed

20   to file a motion to reopen and a first amended petition.

21          It appears that circumstances have changed slightly. Sprowson wants to reopen

22   the action to file the first amended petition, as before, but now he wants the Court to

23   further stay this action until a currently pending state post-conviction habeas corpus

24   petition has concluded. The Court finds good cause to stay the action anew.

25          It therefore is ordered that Sprowson’s motion to reopen for limited purpose of filing

26   amended petition (ECF No. 11) is granted.

27          It further is ordered that this action is stayed pending conclusion of the state post-

28   conviction habeas corpus proceedings. Sprowson must return to this court with a motion
     Case 3:20-cv-00170-MMD-CLB Document 14 Filed 04/19/21 Page 2 of 2


1    to reopen within 45 days of issuance of the remittitur by the Nevada Supreme Court at

2    the conclusion of the state court proceedings. Further, petitioner or respondents

3    otherwise may move to reopen the action and seek any relief appropriate under the

4    circumstances.

5          It further is ordered that this action remain administratively closed until such time

6    as the court grants a motion to reopen the action.

7          DATED THIS 19th Day of April 2021.

8

9

10                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                 2
